DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2015-184901, filed in Japan on September 18, 2015, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 11, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gate that receives  charge from a third transistor through the second transistor (i.e., “wherein the charge generated by the photoelectric conversion device during an n-th exposure period is transferred from the capacitor to a gate from the third transistor through the second transistor during the (n+1)th exposure period” as recited in claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the independent apparatus claim, as currently written, recites “wherein the charge generated by the photoelectric conversion device during an n-th exposure period is transferred from the capacitor through the second transistor during the (n+1)th exposure period.”  The currently recited language relates activity related to method timing steps, .e.g., charge being generated at a time and charge being transferred at a different time, without necessarily reciting structure of the apparatus controlling this execution of activity, creating an impermissible mix structural elements of an apparatus claim with steps a method claim and/or confusion regarding the metes and bounds of the claim structure and elements associated with structural and method control.  In light of the currently recited language, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the independent apparatus claim, as currently written, recites “wherein the charge generated by the photoelectric conversion device during an n-th exposure period is transferred from the capacitor to a gate from the third transistor through the second transistor during the (n+1)th exposure period.”  The currently recited language relates activity related to method timing steps, .e.g., charge being generated at a time and charge being transferred at a different time, without necessarily reciting structure of the apparatus controlling this execution of activity, creating an impermissible mix structural elements of an apparatus claim with steps a method claim and/or confusion regarding the metes and bounds of the claim structure and elements associated with structural and method control.  In light of the currently recited language, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, independent apparatus claim 3, and by dependency, claim 4, as claim 4 depends from and inherits all limitations from claim 3, recites “wherein the charge generated by the first photoelectric conversion device during an n-th exposure period is transferred from the first capacitor through the second transistor during the (n+1)th exposure period,…”, “wherein the charge generated by the second photoelectric conversion device during the n-th exposure period is transferred from the second capacitor through the fourth transistor during the (n+1)th exposure period,…” and “wherein the transfer through the second transistor and the transfer through the fourth transistor during the (n+1)th exposure period are performed in sequence.”  The currently recited language relates activity related to method timing steps, .e.g., charges being generated at one time and the charge being transferred at a another time, without necessarily reciting structure of the apparatus controlling this execution of activity, creating an impermissible mix structural elements of an apparatus claim with steps a method claim and/or confusion regarding the metes and bounds of the claim structure and elements associated with structural and method control.  In light of the currently recited language, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the dependent apparatus claim, as currently written, recites “wherein the charge generated by the second photoelectric conversion device during the n-th exposure period is transferred to the gate of the fifth transistor from the second capacitor through the fourth transistor during the (n+1)th exposure period.” The currently recited language relates activity related to method timing steps, .e.g., charge being generated at a time and charge being transferred at a different time, without necessarily reciting structure of the apparatus controlling this execution of activity, creating an impermissible mix structural elements of an apparatus claim with steps a method claim and/or confusion regarding the metes and bounds of the claim structure and elements associated with structural and method control.  In light of the currently recited language, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0165159 to Hsieh et al. (hereinafter “Hseih”).
Regarding claim 1, Hseih teaches a photoelectric conversion device comprising a photoelectric conversion element (e.g., fig. 1A, element PD1), a first transistor (e.g., fig. 1A, element TG1), a capacitor retaining a charge generated by the photoelectric conversion element input through the first transistor (e.g., fig. 1A, element CS1; [0037]), and a second transistor (e.g., fig. 1A, element TS1).  Regarding “wherein the charge generated by the photoelectric conversion device during an n-th exposure period is transferred from the capacitor through the second transistor during the (n+1)th exposure period”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.) The instant reference teaches the structural limitations of the apparatus as cited above, and therefore meets the claim limitations as recited.  
Regarding claim 2, Hseih teaches a photoelectric conversion device comprising a photoelectric conversion element (e.g., fig. 1A, element PD1), a first transistor (e.g., fig. 1A, element TG1), a capacitor retaining a charge generated by the photoelectric conversion element input through the first transistor (e.g., fig. 1A, element CS1; [0037]), and a second transistor (e.g., fig. 1A, element TS1), and a third transistor (e.g., fig. 1A, element SF_AMP).  Regarding “wherein the charge generated by the photoelectric conversion device during an n-th exposure period is transferred from the capacitor to a gate from the third transistor through the second transistor during the (n+1)th exposure period”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.) The instant reference teaches the structural limitations of the apparatus as cited above, and therefore meets the claim limitations as recited.  
	Regarding claim 3, Hseih teaches a photoelectric conversion device comprising a first photoelectric conversion element (e.g., fig. 1A, element PD1), a first transistor (e.g., fig. 1A, element TG1), a first capacitor retaining a charge generated by the photoelectric conversion element input through the first transistor (e.g., fig. 1A, element CS1; [0037]), a second photoelectric conversion element (e.g., fig. 1A, element PD2), a second transistor (e.g., fig. 1A, element TS1), a third transistor (e.g., fig. 1A, element TG2), a second capacitor retaining a charge generated by the second photoelectric conversion element input through the third transistor (e.g., fig. 1A, element CS2), and a fourth transistor (e.g., fig. 1A, element TS2).  Regarding “wherein the charge generated by the first photoelectric conversion device during an n-th exposure period is transferred from the first capacitor through the second transistor during the (n+1)th exposure period, wherein the charge generated by the second photoelectric conversion device during the n-th exposure period is transferred from the second capacitor through the fourth transistor during the (n+1)th exposure period, and wherein the transfer through the second transistor and the transfer through the fourth transistor during the (n+1)th exposure period are performed in sequence”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.) The instant reference teaches the structural limitations of the apparatus as cited above, and therefore meets the claim limitations as recited.   
	Regarding claim 4, Hseih teaches all of the structural limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 4, supra) including the device further comprising a fifth transistor (e.g., fig. 1A, element SF_AMP).  Regarding, “wherein the charge generated by the first photoelectric conversion device during an n-th exposure period is transferred to a gate of the fifth transistor from the first capacitor through the second transistor during the (n+1)th exposure period, and wherein the charge generated by the second photoelectric conversion device during the n-th exposure period is transferred to the gate of the fifth transistor from the second capacitor through the fourth transistor during the (n+1)th exposure period”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997.) The instant reference teaches the structural limitations of the apparatus as cited above, and therefore meets the claim limitations as recited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent No. 10,659,706 to Ohya et al. teaches a similar photoelectric device.
U.S. Patent No. 8,692,198 to Jiang et al. teaches a similar photoelectric device.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697